                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                                   Civil Case No. 3:16-cv-00695

 Baronius Press, Ltd.                               )
                          Plaintiff,                )
                                                    )
 v.                                                 )
                                                    )
                                                    )
 Saint Benedict Press LLC,                          )
                        Defendant.                  )
                                                    )
                                                    )

 PLAINTIFF’S MOTION TO RECUSE THE HON. GRAHAM C. MULLEN, SENIOR
   JUDGE OF THE UNITED STATES DISTRICT COURT FOR THE WESTERN
                   DISTRICT OF NORTH CAROLINA

         Plaintiff Baronius Press, Ltd. (“Plaintiff”), by its undersigned counsel, respectfully

moves this Honorable Court, requesting recusal of the Hon. Graham C. Mullen (“Judge

Mullen”), Senior Judge of the United States District Court for the Western District of North

Carolina (“Court”), on the grounds set forth in the above-captioned Motion (“Motion”) together

with the Memorandum of Law filed in support of the Motion. Plaintiff met its obligation

pursuant to LcvR 7.1(b) through electronic communications over the period Friday through

Sunday preceding the date of filing. In particular, Plaintiff provided opposing counsel a prior

draft of this Motion for review on Saturday. On Sunday, John Buchan, Esq., informed Mark

Ishman that “Defendant does not intend to join in or otherwise consent to such a motion.”

         The parties to this litigation appeared before this Court, Judge Mullen presiding, on

October 3, 2018 (“Hearing”). At the Hearing, in addition to addressing other matters relating to

the litigation, the Court heard and ruled on certain discovery matters. Towards the conclusion of

the Hearing, as shown in the Transcript of Proceedings filed herewith as Motion Exhibit 1, the

Court, in remarks directed specifically towards Defendant’s counsel (“you”), observed:



                                    1
      Case 3:16-cv-00695-FDW-DCK Document 82 Filed 10/30/18 Page 1 of 3
      I know the family you represent and have high regard for them. I've
      known them for basically most of my life and so I believe what you're
      telling me.
Mot. Ex. 1, 31:9-11.

Plaintiff respectfully submits that the Court’s quoted observations reflected or gave rise to

circumstances calling for recusal of the presiding Judge. See 28 U.S.C. § 455(b)(1) (the Judge

“shall … disqualify himself” … “[w]here he has a personal bias or prejudice concerning a party,

or personal knowledge of disputed evidentiary facts concerning the proceedings”); see also Code

of Conduct for United States Judges, Canon 2A (“[a] judge should not allow family …

relationships to influence judicial conduct or judgment ...”); Leto v. World Recovery Service,

LLC, 3:14-CV-489 (United States Dist. Ct., W.D.N.C., Order dated April 13, 2015); State v.

Short, 1:15-CV-0044 (United States District Ct., W.D.N.C., Order dated January 11, 2016)

(“[d]isqualification is required if a reasonable factual basis exists for doubting the judge's

impartiality”).

          Accordingly, on the foregoing grounds, and as discussed further in the supporting

Memorandum of Law, Plaintiff respectfully requests the recusal of Judge Mullen, and

assignment of this litigation, including all pending matters other than this Motion, to a presiding

judge free of potentially disqualifying connections with the parties or counsel appearing in this

matter.

This is the 30th day of October, 2018.



                                                  /s/ Bikash Roy
                                                  BIKASH ROY, Bar No. 28382
                                                  P.O. Box 1215
                                                  Angier, North Carolina 27501
                                                  919-215-8626
                                                  bikashroy02@gmail.com




                                    2
      Case 3:16-cv-00695-FDW-DCK Document 82 Filed 10/30/18 Page 2 of 3
                                 CERTIFICATE OF SERVICE

I, Bikash Roy, do hereby certify that I have served or caused to be served a copy of the

foregoing pleading or paper by electronically filing the same through the Court’s CM/ECF

System which has notified or will notify all parties or counsel of record.

This is the 30th day of October, 2018.



                                                  /s/ Bikash Roy
                                                  BIKASH ROY, Bar No. 28382
                                                  P.O. Box 1215
                                                  Angier, North Carolina 27501
                                                  919-215-8626
                                                  bikashroy02@gmail.com




                                    3
      Case 3:16-cv-00695-FDW-DCK Document 82 Filed 10/30/18 Page 3 of 3
